Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6, 9, 15-17, drawn to a method for isolating optimal recombinant hosts comprising utilizing a DNA encoding an iLOV protein, fused to a DNA encoding  a linker with an enterokinase cleavage site and a DNA encoding a target protein , classified in C12N 15/905.
II. Claims 7-8, drawn to the method of Group I further comprising the step of rapidly ranking the productivity and stability of the target protein, classified in C12N 15/90.
III. Claims 10-11, drawn to the method of Group I further comprising masking the cytotoxic effects of the heterologous target protein to the host cell, classified in C12N 15/117.
IV. Claim 12, drawn to the method of Group I further comprising the step of adding at least one specific  additional protein to alter the properties of the fusion protein classified in C12N 15/74.
V. Claims 13-14, drawn to the method of Group IV, further comprising the steps of simplifying production and removing the at least one additional specific protein sequence, classified C12N 15/902.
VI. claim 18, drawn to the method of Group I further comprising utilizing the iLOV protein as a conditional precipitant , classified in C12N 15/79.
VI. Claim 19, drawn  to a method of producing a SARS-CoV-2 virus-like particle-based protein subunit vaccine comprising expressing a DNA sequence encoding an iLOV protein, a peptide linker comprising an enterokinase protease and a DNA encoding a Receptor Binding Domain of the SARS-CoV-2 viral like spike protein, classified in C12P 21/00.
VII.  Claim 20, drawn to a method of identifying effective metabolite-responsive  DNA regulatory regions to produce a target molecule comprising : (a) creating an expression cassette by combining a DNA encoding one of either an iLOV protein or a fusion protein expressed by a DNA encoding an iLOV protein, a DNA encoding  a linker with an enterokinase cleavage site and a DNA encoding a target protein, (b) expressing said expression cassette contents in the presence of a metabolite under aerobic or an aerobic conditions and (c ) identifying one or either of an optimal regulatory region for producing the target or a natural or unnatural metabolite producing strain based on iLOV fluorescence, classified in C12N 15/62.
In addition to inventions listed as Groups I-VII above, the invention of Group VII is additionally and independently directed to a method of use of one of the following two patentably distinct products:
(a) a method of use of an expression cassette comprising DNA encoding iLOV reporter protein, and
 	(b) a method of use of an expression cassette comprising DNA encoding iLOV protein fused to a DNA encoding a target protein through a DNA encoding a linker with an enterokinase cleavage site.
When electing Group VII invention, applicant is advised to simultaneously elect an invention from Groups (a)-(b) as well. This is not a species election.
The inventions are independent or distinct, each from the other because:
each of the inventions listed as I-VII above, is patentably distinct from the other because each method has different steps and different end-points.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention from Groups I-VII and (a-b) above, when applicable, to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932. The examiner can normally be reached full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1651